Exhibit 10.52

 

TENTH AMENDMENT

TO AMENDED AND RESTATED

BASE GAS SALES AGREEMENT

 

THIS TENTH AMENDMENT TO AMENDED AND RESTATED BASE GAS SALES AGREEMENT (this
“Amendment”) is made and entered into as of June 29 , 2001 by and between ENRON
NORTH AMERICA CORP., a corporation organized and existing under the laws of the
State of Delaware, as successor in interest by merger to Enron Power Services,
Inc. (“Seller”), and SITHE/INDEPENDENCE POWER PARTNERS, L.P., a limited
partnership organized and existing under the laws of the State of Delaware
(“Buyer”).

 

WITNESSETH:

 

WHEREAS, Seller and Buyer are parties to that certain Amended and Restated Base
Gas Sales Agreement, dated as of October 26, 1992, as previously amended by
amendments, dated as of December 1, 1992, August 26, 1993, December 31, 1993,
October 31, 1994, February 1, 1995, March 1, 1995, March 31, 1993, October 10,
1995 and September 1, 2000 (as so amended, the “Original Agreement”); and

 

WHEREAS, Buyer intends, at the Effective Date (as defined below), to enter into
a tolling agreement or similar arrangements (the “Tolling Agreement”) for the
provision by Buyer of tolling services or similar arrangements at the Facility;
and

 

WHEREAS, pursuant to the terms of the Tolling Agreement and related documents,
the purchaser or purchasers thereunder shall be obligated to procure and deliver
to the Facility all of the Facility’s natural gas requirements associated with
such Tolling Agreement and related documents, and as a result thereof, Seller
and Buyer desire to terminate all of the obligations of Seller to sell to Buyer,
and Buyer to purchase from Seller, gas under the Original Agreement; with the
result that the sole obligations remaining under the Original Agreement as
amended by this Amendment are the obligations of the Buyer to pay the agreed
upon balance of the Tracking Account as provided in this Amendment and to
otherwise comply with the terms of the Original Agreement as amended by this
Amendment; and

 

WHEREAS, Seller and Buyer wish to amend the Original Agreement as hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein and the benefits to be derived therefrom, the receipt and
sufficiency of which is hereby acknowledged by each of Seller and Buyer, Seller
and Buyer, intending to be legally bound, hereby agree that the Original
Agreement is amended effective as of the Effective Date as follows:

 

1. Unless otherwise defined in this Amendment, capitalized terms used in this
Amendment shall have the meanings assigned to them in the Agreement.

 

1



--------------------------------------------------------------------------------

2. The parties agree that Article I of the Original Agreement shall be deleted
in its entirety, and the following shall be inserted in its place:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. The following expressions, as used in this Agreement, have the
meanings set forth below or given them in the provisions hereof cited (such
meanings to be equally applicable to both the singular and plural forms of the
expressions defined):

 

“Affiliate” with respect to any Person means any other Person directly or
indirectly controlling, controlled by, or under common control with such first
Person whether through ownership, by contract, or otherwise; provided that any
Person with direct or indirect ownership of 5% or more of the voting power for
the election of directors or other governing body of a corporation or 5% or more
of the economic interest of any other Person will be deemed to control such
corporation or other Person.

 

“Agreement” means this Amended and Restated Base Gas Sales Agreement, as amended
from time to time.

 

“Business Day” means any Day other than a Saturday, Sunday, or a state or
federal bank holiday in Houston, Texas or New York, New York.

 

“Buyer Event of Default” shall have the meaning set forth in Section 8.1.

 

“Collateral” shall have the meaning set forth in the Intercreditor Agreement.

 

“ConEd” means Consolidated Edison Company of New York, Inc.

 

“ConEd Subordinated Obligations” means all amounts payable by Buyer to ConEd in
accordance with Section 4.01 of the Amended and Restated Energy Purchase
Agreement dated as of September 1, 2000 by and between Buyer and ConEd.

 

“Claim” means any actual or potential claim, suit, action, debt, account,
damage, cost, loss or expense (including attorneys’ fees and court costs).

 

“Day” means a calendar day.

 

“Default Interest Rate” means, with respect to any date, the rate per annum
equal to the lesser of (i) one percent (1%) over the rate identified in the
final Eastern edition of The Wall Street Journal for such date under “Money
Rates” as the “Prime Rate” (or, if no such rate is identified, the “Prime Rate”
as published by Citibank NA or its successor at its New York office), and (ii)
the maximum rate of interest permitted by applicable law.

 

“Effective Date” shall mean June 29 , 2001.

 

“Facility” means the gas-fired electrical and steam generating plant and
associated materials, structures and systems constructed and owned by Buyer in
the Town of Scriba, County of Oswego, New York, having a net generating capacity
of approximately 1,040 megawatts.

 

2



--------------------------------------------------------------------------------

“Facility Lenders” means the financial institutions or other Persons from which,
or on the credit of which, Buyer incurs any Senior Obligations, and any trustee
or agent acting on any such Person’s behalf.

 

“Indenture” means the Trust Indenture dated January 1, 1993 among
Sithe/Independence Funding Corporation, Sithe/Independence Power Partners, L.P.,
and Bank of New York (as successor in interest to IBJ Schroder Bank and Trust
Company), as Trustee, as amended, and any successor agreement thereto.

 

“Intercreditor Agreement” means the Collateral Agency and Intercreditor
Agreement dated January 1, 1993 among Buyer, Seller, The Sumitomo Bank Limited
(as successor in interest to Union Bank), Bank of New York (as successor in
interest to IBJ Schroder Bank & Trust Company), Sithe/Independence Funding
Corporation, the County of Oswego Industrial Development Agency and
Manufacturers and Traders Trust Company.

 

“Interest Payment Date” shall have the meaning set forth in Section 4.4(c).

 

“Interest Rate” means, with respect to any date, a rate per annum equal to the
lesser of (i) seven percent (7%) and (ii) the maximum rate of interest permitted
by applicable law.

 

“Outstanding Balance” shall have the meaning set forth in Section 4.4(a).

 

“Parent” means Enron Corp., an Oregon corporation.

 

“Parent Guaranty” means the Base Guaranty Agreement dated as of December 1, 1992
and made by Enron Corp. to and for the benefit of the Buyer.

 

“Person” means any individual, corporation, partnership, trust, estate, limited
liability company, governmental agency or authority, or other entity.

 

“Project Documents” shall have the meaning set forth in the Indenture.

 

“Security Agreement and Assignment of Contracts” means that certain Security
Agreement and Assignment of Contracts, dated as of January 1, 1993, made by
Buyer in favor of Manufacturers and Traders Trust Company.

 

“Senior Debt Termination Date” shall have the meaning set forth in the
Intercreditor Agreement.

 

“Senior Obligations” means the “Financing Liabilities” (as that term is defined
in the Intercreditor Agreement) outstanding as of the Effective Date, plus any
other such Financing Liabilities incurred after the Effective Date, but only to
the extent that the proceeds of which are used to repair, replace or modify all
or any portion of the Facility to the extent required by the terms of the Senior
Obligations.

 

“Tenth Amendment” means the Tenth Amendment to Amended and Restated Base Gas
Sales Agreement dated June 29, 2001.

 

3



--------------------------------------------------------------------------------

“Termination Date” shall have the meaning set forth in Section 8.1.

 

“Tracking Account” shall have the meaning set forth in Section 4.4(a).

 

“Tracking Account Loan” shall have the meaning set forth in Section 4.4(a).”

 

“Tracking Account Mortgage and Security Agreement” means that certain Mortgage
and Security Agreement, dated as of January 1, 1993, from the County of Oswego
Industrial Development Agency and Buyer to Manufacturers and Traders Trust
Company.

 

1.2 Accounting Definitions. All accounting definitions not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as in effect from time to time, including, without limitation,
applicable statements, bulletins, and interpretations issued by the Financial
Accounting Standards Board and bulletins, opinions, interpretations, and
statements issued by the American Institute of Certified Public Accountants or
its committees. When used herein, the expression “financial statements” includes
the notes and schedules thereto, but unless otherwise prepared need not include
such notes or schedules when used with reference to such statements of any
Person as of any date other than the end of a fiscal year of such Person. Where
the character or amount of any asset or liability or item of income or expense
is required to be made, for the purpose of this Agreement, such determination or
calculation shall, to the extent applicable and except as otherwise specified in
this Agreement, be made in accordance with generally accepted accounting
principles applied on a consistent basis.

 

1.3 Other Definitions; Use of Defined Expressions. The words “hereof,” “herein”
and “hereunder,” and words of similar import, when used in this Agreement, refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section, Exhibit, and like references refer to such
portions of this Agreement unless otherwise specified. Each Exhibit attached
hereto is made a part hereof for all purposes. Unless otherwise defined or the
context otherwise requires, expressions for which meanings are provided in this
Agreement shall have such meanings when used in each notice or other
communication delivered or given from time to time under or in connection with
this Agreement. Unless the context otherwise requires, any reference herein to
any Project Document shall mean such Project Document and all schedules,
exhibits, and attachments thereto as amended, supplemented, or otherwise
modified and in effect from time to time. Unless otherwise stated, any reference
in this Agreement to any Person shall include its permitted successors and
assigns and, in the case of any governmental agency or authority, any Person
succeeding to its functions and capacities.

 

4



--------------------------------------------------------------------------------

3. The parties agree that Article II of the Original Agreement shall be deleted
in its entirety, and the following shall be inserted in its place:

 

ARTICLE II

[RESERVED]

 

4. The parties agree that Article III of the Original Agreement shall be deleted
in its entirety, and the following shall be inserted in its place:

 

ARTICLE III

[RESERVED]

 

5. The parties agree that Article IV of the Original Agreement shall be deleted
in its entirety, and the following shall be inserted in its place:

 

ARTICLE IV

PAYMENTS

 

4.1 [Reserved].

 

4.2 [Reserved].

 

4.3 [Reserved].

 

4.4 Tracking Account.

 

(a) Seller shall maintain an account (the “Tracking Account”), as provided in
this Section 4.4. As of the Effective Date, the balance of the Tracking Account
shall be an amount equal to the sum of (i) four hundred and eight million, seven
hundred and fifty-nine thousand, nine hundred and sixteen dollars and
seventy-one cents ($408,759,916.71) (which represents the agreed balance of the
Tracking Account as of May 31, 2001) and (ii) the net change in the Tracking
Account for the period from and including June 1, 2001 and ending on the
Effective Date, determined pursuant to Section 4.4 of the Agreement as it
existed immediately prior so the Tenth Amendment. Within thirty (30) days after
the Effective Date, Seller shall provide Buyer with Seller’s calculation of the
Effective Date balance of the Tracking Account, together with supporting
documentation therefor. If Buyer and Seller are unable to agree on the Effective
Date balance of the Tracking Account within twenty (20) days of receipt by Buyer
of Seller’s calculation, the Effective Date balance of the Tracking Account
shall be determined by a nationally recognized independent accounting firm
mutually acceptable to the parties, the fees of which shall be shared equally
between Buyer and Seller. Seller and Buyer agree that the Effective Date balance
of the Tracking Account as finally determined hereunder (the “Outstanding
Balance”) shall be deemed to be a loan by Seller to Buyer in a principal amount
equal to the Outstanding Balance (the “Tracking Account Loan”). Notwithstanding
any limitations on recourse in any Project Document to the contrary, but subject
to all terms and conditions of subordination (including with respect to the
Collateral) set forth in the Intercreditor Agreement, Buyer hereby waives any
such limitations on recourse applicable to it with respect to its obligations
hereunder, and agrees that is shall be personally liable (on a recourse basis)
for the repayment of the Tracking Account Loan and any accrued and unpaid
interest thereon pursuant to this Agreement. Repayment of the Tracking Account
Loan shall be made in accordance with this Section 4.4.

 

(b) [Reserved].

 

(c) Interest shall accrue on the unpaid balance of the Tracking Account Loan for
the period commencing on the Effective Date until the Tracking Account Loan
shall

 

5



--------------------------------------------------------------------------------

have been paid in full, at the Interest Rate, calculated on the basis of the
actual number of Days elapsed divided by 365. From the Effective Date to but
excluding June 1, 2015, but subject to the provisions of Section 4.7, interest
(i) shall be due and payable on each June 1 and December 1, commencing on
December 1, 2001 (each such date, an “Interest Payment Date”) in an amount equal
to the interest accrued and unpaid on the Tracking Account Loan (including
interest accrued on any deferred interest) as of such date and (ii) may be
prepaid, at Buyer’s option, on any Business Day on which any payments may be
made to Buyer’s equity investors under the Indenture, in an amount equal to the
lesser of (A) the interest accrued on the unpaid balance of the Tracking Account
Loan (including interest accrued on any deferred interest) as of such date, and
(B) the amount available to be distributed to Buyer’s equity investors pursuant
to the Indenture on such date. Commencing on June 1, 2015 and continuing on the
first day of each December and June thereafter until December 1, 2034 (or until
the Tracking Account Loan has been paid in full), but subject to Section 4.7,
the Tracking Account Loan shall be payable in forty (40) equal semi-annual
installments of principal and interest, each such installment to be in such
amount as is necessary to filly amortize the Tracking Account Loan over the
period from and including June 1, 2015 to but excluding December 1, 2034. Each
of Buyer and Seller shall use its reasonable efforts to prepare and attach to
the Tenth Amendment, within thirty (30) days of the final determination of the
Effective Date, the balance of the Tracking Account pursuant to Section 4.4(a)
and a schedule reflecting the payments required under the Tracking Account Loan
pursuant to the immediately preceding sentence. Interest which is not paid as of
the due date therefor shall not be capitalized into the principal amount of the
Tracking Account Loan, but shall be carried by Buyer as a separate obligation on
its books and records, provided that if any payment of interest is not made as
of the due date, interest shall accrue on the amount of interest that Buyer has
so failed to make payment as the Interest Rate (if Buyer was unable to make such
payment pursuant to Section 4.7) or at the Default Interest Rate (in all other
circumstances) for the period from such due date until the date upon which such
payment is made in full. Buyer may, at any time after the date hereof and from
time to time, prepay all or any portion of accrued but unpaid interest and/or
the unpaid balance of the Tracking Account Loan, without penalty or premium. If
(i) a Termination Date occurs pursuant to Section 8.1 hereof, the entire
principal amount of the Tracking Account Loan outstanding, and all interest
accrued and unpaid thereon, shall be accelerated and shall become immediately
due and payable without any further presentment, demand, protest or further
notice of any kind or (ii) the Facility Lenders declare the Senior Obligations
to be due and payable prior to the scheduled maturity thereof and the Facility
Lenders shall commence any judicial, non-judicial or other proceeding to
foreclose or to realize against any of their liens or security interests on the
Facility (including through a deed or other transfer in lieu of foreclosure on
the Facility), then Seller, by notice to Buyer, may declare the unpaid balance
of the Tracking Account Loan accelerated, whereupon the entire principal amount
of the Tracking Account Loan outstanding, and all interest accrued and unpaid
thereon, shall, upon Buyer’s receipt of such notice, be accelerated and shall
become immediately due and payable without any further presentment, demand,
protest or further notice of any kind, and Buyer shall pay the amount due,
determined as of the date of such notice (including any interest accrued thereon
until the date of payment), to Seller; provided, however, that, in the case of
clause (ii) of this sentence, if

 

6



--------------------------------------------------------------------------------

the Senior Obligations shall no longer be due and payable prior to the scheduled
maturity thereof or if the Facility Lenders shall no longer be seeking to
succeed to Buyer’s interest in the Facility (whether through foreclosure or by
delivery of a deed or other transfer of the ownership of the Facility in lieu of
foreclosure), or, in the case of clause (i) or (ii) of this sentence, if the
Facility Lenders or their designee(s) or assignee(s) shall succeed to Buyer’s
interest under this Agreement in the manner contemplated by the Intercreditor
Agreement, then such payment shall no longer be due and payable under this
Section 4.4(c) until a due date for such payment occurs thereafter, and if Buyer
shall have theretofore made payment of all or any portion of the Tracking
Account Loan or any interest thereon in accordance with clause (i) or clause
(ii) of this sentence or if Seller shall have theretofore obtained any portion
of any such payment, whether through foreclosure or otherwise, Seller shall
refund any such payment or recovery to Buyer. Notwithstanding any other
provision contained herein, but subject to the Intercreditor Agreement, Seller’s
sole remedy for Buyer’s failure so make payment to Seller in accordance with
clause (ii) of the immediately preceding sentence of this Section 4.4(c) shall
be to foreclose on any collateral securing such payment.

 

(d) At the written request of Seller at any time after the occurrence of a Buyer
Event of Default pursuant to Section 8.1(a) or, in the case of any other Buyer
Event of Default, on or after any Termination Date in respect thereof, Buyer
agrees that is will immediately and irrevocably certify to the Trustee, pursuant
to Section 4.14(b) of the Indenture that all principal and interest payments due
in accordance with this Section 4.4 constitute amounts payable to Seller as the
“Fuel Supplier” as contemplated by Section 4.14(b) of the Indenture. By its
execution of this Agreement, Buyer irrevocably constitutes and appoints Seller
as Buyer’s “Authorized Representative” (as such term is defined in the
Indenture), with full power and authority in Buyer’s name, place and stead, so
execute, acknowledge and deliver to the Trustee any certificate as may be
required to be furnished to the Trustee in accordance with Section 4.14(b) of
the Indenture; provided that Seller agrees that is shall only exercise such
power and authority under the circumstances described in, and for the purpose of
effectuating, the provisions of the immediately preceding sentence. The
foregoing grant of authority (i) to act as Buyer’s “Authorized Representative”
under the Indenture is coupled with an interest in favor of Seller and as such
shall be irrevocable and shall survive the merger, dissolution or other
termination of Buyer’s existence, (ii) may be exercised by a facsimile signature
of the Seller, and (iii) shall survive the assignment by Buyer of this
Agreement. If any payment under this Agreement shall be due on a Day which is
not a Business Day, such payment shall be made without default on the next
succeeding Business Day. Any payments made pursuant to this Article 4 shall be
made by wire transfer in immediately available funds for credit to Seller’s
account at Bank of America, N.A., Houston, Texas, ABA No. 111000012, Account No.
3750494099, or as Seller may specify by notice to Buyer on or before the second
Business Day prior to payment.

 

(e) All payments received by Seller under this Agreement, shall be applied first
to the payment of accrued and unpaid interest; and then to principal, with any
prepayments of principal to be applied so the installments of the principal of
the Tracking Account Loan in inverse order of maturity.

 

7



--------------------------------------------------------------------------------

4.5 [Reserved].

 

4.6 [Reserved].

 

4.7 Deferral of Certain Payments. For as long as the Senior Obligations are
outstanding, notwithstanding the provisions of Section 4.4, payment of amounts
otherwise due under Section 4.4 shall be deferred if and so the extent Buyer’s
agreements with the Facility Lenders in connection with the Senior Obligations
prohibit payment of like amounts to Buyer’s equity investors until such time as
such payments to Buyer’s equity investors could be made under such agreements
(and Buyer agrees not to make payment to its equity investors during such
deferral). For as long as the ConEd Subordinated Obligations are outstanding,
notwithstanding the provisions of Section 4.4 hereof, if and to the extent that
Buyer can make payments to its equity investors, all amounts which could be paid
to Buyer’s equity investors by Buyer shall be applied first to pay any and all
amounts due and payable under the ConEd Subordinated Obligations, and second to
pay all amounts due and payable under Section 4.4 hereof, and any additional
amounts due under Section 4.4 hereof and not paid shall be deferred; provided,
further, that Buyer shall not, on any Business Day on which any payments may be
made to Buyer’s equity investors under the Indenture, make any payments to its
equity investors of amounts which could be paid to its equity investors unless
and until Buyer shall have paid (i) first, all amounts due and payable under the
ConEd Subordinated Obligations; (ii) second, all amounts due and payable under
Section 4.4 hereof (including accrued interest thereon) which have previously
been deferred pursuant so this Section 4.7; (iii) third, all principal, accrued
interest and all other amounts otherwise due and payable on such Business Day
under Section 4.4 hereof; and (iv) fourth, if such Business Day is not an
Interest Payment Date, all accrued and unpaid interest under Section 4.4 hereof
as of such Business Day. The provisions of this Section 4.7, however, shall not
limit the ability of Seller to exercise its rights to accelerate the Tracking
Account Loan or to foreclose on any collateral securing payment of amounts due
under Section 4.4(c) when due as therein provided. Notwithstanding anything
contained herein, if and to the extent that Buyer is required to defer payment
of any amount due under Section 4.4 in accordance with this Section 4.7, Buyer’s
failure to make any such payment shall not constitute or result in a Buyer Event
of Default under this Agreement. Buyer and Seller expressly acknowledge and
agree that the obligation of Buyer to pay the principal amount of the Tracking
Account Loan and accrued interest thereon when due and payable in accordance
with the provisions of Section 4.4, shall constitute Tracking Account
Liabilities for purposes of the Intercreditor Agreement and shall be subject to,
and shall be payable when and as permitted by, the provisions of Section 3(b) of
the Intercreditor Agreement.

 

8



--------------------------------------------------------------------------------

6. The parties agree that Article V of the Original Agreement shall be deleted
in its entirety, and the following shall be inserted in its place:

 

ARTICLE V

[RESERVED]

 

7. The parties agree that Article VI of the Original Agreement shall be deleted
in its entirety, and the following shall be inserted in its place:

 

ARTICLE VI

COVENANTS OF BUYER

 

6.1 Covenants of Buyer. From the Effective Date hereof through the Day upon
which the Tracking Account Loan is paid in full, Buyer shall, unless otherwise
consented so by Seller in writing:

 

(a) [Reserved].

 

(b) Reports and Other Information. Furnish, or cause to be furnished, to Seller:

 

(i) Notice of Events. Promptly after Buyer shall have obtained knowledge of the
occurrence of a Buyer Event of Default, written notice thereof setting forth the
details of such Buyer Event of Default and the action which Buyer proposes to
take with respect thereto.

 

(ii) Reports to Facility Lenders. At the same time as they are (or if the Senior
Obligations have been repaid, at the time they would have been) required to be
delivered to the Facility Lenders, a copy of each quarterly, annual, or other
audit or financial report and each report on the electrical or thermal output of
the Facility to be furnished to Facility Lenders and each notice of default or
condition or event that, with notice or lapse of time or the taking of any
action, will constitute a default under the agreements with the Facility
Lenders.

 

(iii) Operation and Maintenance Budgets. Not later than five Days following
Buyer’s receipt thereof, a copy of each annual operations and maintenance budget
prepared by the operator of the Facility; and at least thirty Days prior to the
first Day of the second half of each annual operations and maintenance period, a
copy of the semi-annual operations and maintenance budget for the next following
six month period prepared by the operator of the Facility. Each annual and
semiannual budget shall, among other information, set out the amount and
expected timing of all material expenses, including, without limitation, the
amount to be expended for and the expected timing of capital expenditures,
scheduled maintenance and other material non-operating expense categories. If
and to the extent that the amount or expected timing of all material expenses,
including, without limitation, the amount so be expended for and the expected
timing of capital expenditures, scheduled maintenance and other material
non-operating expense categories is materially revised, Buyer shall provide
Seller with the revised schedule of such items.

 

(iv) Notice of Other Defaults. Promptly upon Buyer having received or having
sent any written notice of any default under any of the following: (A) Amended
and Restated Energy Purchase Agreement dated as of September 1, 2000 by and
between Buyer and ConEd; (B) Tolling Agreement dated July 1, 2001 between Buyer
and Dynegy Power Marketing, Inc.; (C) Master Agreement dated July 1, 2001
between Buyer and Dynegy Power Marketing, Inc., the

 

9



--------------------------------------------------------------------------------

Schedule to the Master Agreement attached thereto dated July 1, 2001 and
Confirmation #1A thereof dated July 1, 2001; (D) Gas Supply Agreement dated July
1, 2001 between Buyer and Dynegy Canada Marketing and Trade; (E) Energy
Management Agreement dated July 1, 2001 among Buyer, Dynegy Marketing and Trade
and Dynegy Power Marketing, Inc.; and (F) Energy Sales Contract, dated as of
November 18, 1992, between Buyer and Alcan Aluminum Corporation d/b/a Alcan
Rolled Products Company, as amended, a copy of such written notice together with
a written explanation of the details of such default and the action which Buyer
proposes to take with respect thereto.

 

(c) No Equity Distributions. Not make any distribution to its equity investors
except in accordance with the second sentence of Section 4.7.

 

(d) Project Documents. Deliver to Seller for Seller’s timely review copies of
all final drafts of Project Documents and final drafts of amendments thereto
requiring Seller’s acceptance entered into on or after the date hereof, promptly
on their becoming available to Buyer (provided, however, that Seller may review
engineering, procurement, and construction contracts only at Buyer’s offices and
Buyer shall not be required to provide Seller copies thereof and provided
further that Seller may review Project Documents relating to the Senior
Obligations only at Buyer’s offices or such other location as shall be
acceptable to Buyer and Buyer shall not be required to provide Seller copies
thereof) and to enter into Project Documents (other than Project Documents
relating to the Senior Obligations) only upon acceptance by Seller (which
acceptance shall not be withheld or delayed unreasonably). Buyer may enter into
amendments to any of the Project Documents relating to the Senior Obligations
subject to the limitations contained in the definition of Senior Obligations
contained herein. Buyer may not, without the consent of Seller (which consent
shall not be unreasonably withheld or delayed), enter into any amendment to any
other Project Document or fail to maintain such other Project Document in full
force and effect or fail to perform its obligations under such other Project
Document except to the extent such amendment or failure would not reasonably be
expected materially and adversely to affect Buyer’s ability to perform its
obligations under this Agreement.

 

(e) Governmental Approvals. Obtain and maintain in full force and effect all
Governmental Approvals necessary for its execution, delivery, and performance of
this Agreement and for the operation of the Facility.

 

(f) Title, No Merger. (i) Maintain good and marketable title to all assets and
properties comprising a part of the Facility, including fee simple title to the
site on which the Facility is located (or a valid leasehold interest therein),
and all easements and other interests acquired for use in connection with the
Facility, in each case free and clear of all liens, claims, and encumbrances of
any nature whatsoever, except those in favor of the Facility Lenders in
connection with the Senior Obligations or Seller as contemplated hereby and
those that would not reasonably be expected to have a material and adverse
effect on Buyer’s ability to own and operate the Facility and to perform its
obligations under this Agreement; (ii) not sell, assign, transfer, convey or
otherwise dispose of all or a material portion of the assets and properties
comprising a part of the Facility; and (iii)

 

10



--------------------------------------------------------------------------------

not merge with or into or consolidate with any Person, or acquire, by lease,
purchase, or otherwise all or substantially all of the assets or stock of any
class of, or any partnership or joint venture interest in, any Person.

 

(g) Security Interest. Create, perfect, and preserve (including payment of all
associated recording fees and Taxes, provided that Seller shall enter into such
agreements, instruments, and documents (including amendments hereto) as Buyer
may reasonably request to create, perfect, and preserve such security
instruments and liens so long as such agreements, instruments, and documents do
not, in Seller’s reasonable opinion, materially and adversely affect Seller’s
rights hereunder) in favor of Seller a security interest and lien on the
Facility, Buyer’s interest in all Project Documents, and the proceeds of the
foregoing, securing Buyer’s obligations to pay the Tracking Account Loan when
due as provided herein, free and clear of any other security interest or lien
other than those in favor of the Facility Lenders in connection with the Senior
Obligations (and subordinate to such security interests and liens of the
Facility Lenders on terms satisfactory to Seller and the Facility Lenders) and
those that would not reasonably be expected to have a material and adverse
effect on Buyer’s ability to own and operate the Facility and to perform its
obligations under this Agreement, all on substantially the same terms and
conditions as the security interests and liens in favor of the Facility Lenders
in connection with the Senior Obligations (other than with respect to covenants
specifically addressed in this Agreement) or as Seller and Buyer otherwise may
agree.

 

(h) [Reserved].

 

(i) Indebtedness. Not directly or indirectly create, incur, assume, or otherwise
be or become liable with respect to any indebtedness other than (i) indebtedness
in respect of the Senior Obligations, (ii) indebtedness in respect of current
accounts and other amounts payable in the ordinary course of business, (iii)
unsecured indebtedness or indebtedness subject and subordinate (on terms and
conditions reasonably satisfactory to Seller) to Buyer’s obligations under
Section 4.4, provided that such indebtedness is in respect of the acquisition,
development, construction, completion, operation, maintenance, repair,
replacement, use, expansion, or modification of all or any portion of the
Facility or the performance of any of Buyer’s obligations under this Agreement,
and (iv) indebtedness, the proceeds of which are to be distributed by Buyer to
the equity investors in Buyer, provided that such indebtedness has been approved
by Seller.

 

(j) [Reserved].

 

6.2 Covenants of Seller. From the Effective Date hereof through the Day upon
which the Tracking Account Lean is paid in full, Seller shall, unless otherwise
consented to by Buyer in writing:

 

(a) [Reserved].

 

(b) [Reserved].

 

11



--------------------------------------------------------------------------------

(c) Review of Project Documents. Within 15 Days after receipt (as evidenced by
Seller’s written or electronic confirmation that such Project Documents have
been actually received by each of the notice recipients), notify Buyer of any
objections to drafts of Project Documents and amendments thereto delivered by
Buyer as provided in Section 6.1(d).

 

(d) Governmental Approvals. Obtain and maintain in full force and effect all
Governmental Approvals necessary for its execution, delivery, and performance of
this Agreement.

 

(e) [Reserved].

 

8. The parties agree that Article VII of the Original Agreement shall be deleted
in its entirety, end the following shall be inserted in its place:

 

ARTICLE VII

[RESERVED]

 

9. The parties agree that Article VIII of the Original Agreement shall be
deleted in its entirety, and the following shall be inserted in its place:

 

ARTICLE VIII

REMEDIES

 

8.1 Buyer Events of Default. If one or more of the following conditions or
events (each a “Buyer Event of Default”) occurs and is continuing:

 

(a) Buyer fails to pay any amounts due Seller hereunder when due and such
failure continues for a period of three (3) Days;

 

(b) Buyer generally fails to pay, or admits in writing its inability to pay, its
debts as they become due, or shall voluntarily commence any case or proceeding
or file any petition under any bankruptcy, insolvency or similar law seeking
dissolution, liquidation or reorganization or the appointment of a receiver,
trustee, custodian or liquidator for itself or for a substantial portion of its
property, assets or business, or to effect a plan or other arrangement with its
creditors, or shall file any answer admitting the jurisdiction of the court and
the material allegations of any involuntary petition filed against it in any
bankruptcy, insolvency or similar ease or proceeding or is adjudicated bankrupt,
or makes a general assignment for the benefit of creditors, or shall consent to,
or acquiesce in the appointment of, a receiver, trustee, custodian or liquidator
for itself or for a substantial portion of its property, assets or business, or
corporate action is taken by Buyer for the purpose of effectuating any of the
foregoing; and, in any such circumstance, the Person exercising control over the
assets of the Buyer shall fail to affirm this Agreement within a reasonable
period of time and shall fail to provide evidence reasonably satisfactory to
Seller that the Buyer can reasonably be expected to perform its obligations when
and as they become due under this Agreement;

 

12



--------------------------------------------------------------------------------

(c) involuntary proceedings or any involuntary petition shall be commenced or
filed against Buyer under any bankruptcy, insolvency, or similar law seeking the
dissolution, liquidation, or reorganization of Buyer, or the appointment of a
receiver, trustee, custodian, or liquidator for Buyer, or of a substantial
portion of the property, assets or business of Buyer, or any writ, judgment,
warrant of attachment, execution or similar process is issued or levied against
a substantial part of the property, assets or business of Buyer and, in any such
circumstance, such involuntary bankruptcy or similar proceedings are not stayed
or dismissed within 120 Days or (ii) the Person exercising control over the
assets of the Buyer shall fail to provide evidence reasonably satisfactory to
Seller that the Buyer can reasonably be expected to perform its obligations when
and as they become due under this Agreement; or

 

(d) Buyer fails to perform in any material respect any of its material
obligations under this Agreement or the documents evidencing the security
interest described in Section 6.1(g);

 

then Seller, in its sole discretion, may:

 

(i) in the case of a Buyer Event of Default under Section 8.1(a), at any time on
or after the 30th Day, or, if the Senior Debt Termination Date shall have
occurred, at any time on or after the 5th Day, following delivery of a notice
from Seller to Buyer requesting the cure of such Buyer Event of Default, unless
such Buyer Event of Default has been cured, designate a date of acceleration of
the Tracking Account Loan by notice to Buyer, which date shall be no earlier
than the 10th Day following the date of such notice or, if the Senior Debt
Termination Date shall have occurred, which date shall be no earlier than the
date Buyer receives such notice (the “Termination Date”); or

 

(ii) in the case of any other Buyer Event of Default, at any time on or after
the 30th Day (or if such condition or event cannot reasonably be cured by such
30th Day but can reasonably be expected to be cured by the 120th Day and Buyer
is diligently pursuing such cure, on or after the 120th Day) following delivery
of notice from Seller to Buyer requesting the cure of such Buyer Event of
Default, unless it has been cured, designate by notice to Buyer a Termination
Date.

 

8.2 [Reserved].

 

8.3 Remedies Cumulative. Subject to the provisions of Section 8.4, the rights,
powers, and remedies provided in Article VIII are in addition to other rights,
powers, or remedies the parties may have at law or in equity. Seller shall have
the right to obtain equitable relief from any court of competent jurisdiction to
specifically enforce the provisions of Sections 4.4(d) and 6.1(c), and Buyer
expressly acknowledges that damages would not be a sufficient remedy for any
breach of Buyer’s obligations under such Section.

 

13



--------------------------------------------------------------------------------

8.4 Limitation on Damages. Notwithstanding any other provision of this Agreement
or applicable law, in no event shall any party hereto be liable for indirect,
special, consequential, punitive, or exemplary damages for any breach of the
provisions hereof.

 

10. The parties agree that Article IX of the Original Agreement shall be deleted
in its entirety, and the following shall be inserted in its place:

 

ARTICLE IX

ADDITIONAL AGREEMENTS

 

9.1 [Reserved].

 

9.2 Mutual Waivers and Releases. Except (i) as specifically provided with
respect to the Tracking Account Loan and (ii) with respect to the, final invoice
for payment submitted by Seller to Buyer in the ordinary course of business in
connection with deliveries of gas by Seller to Buyer, in accordance with Section
4.1 of the Agreement as in effect prior to the Effective Date, for the period
from and including June 1, 2001 to but excluding the Effective Date, and
effective upon and in consideration for Buyer’s payment to Seller, within thirty
(30) Days of the Effective Date, of eleven million four hundred fifty-seven
thousand three hundred ninety-four dollars ($11,457,394) by wire transfer in
immediately available funds to an account to be specified by Seller, each of
Seller and Buyer, on behalf of itself and its Affiliates, its shareholders, and
their respective successors and assigns, hereby irrevocably waives and releases
the other party and such party’s Affiliates, shareholders, and their respective
successors and assigns, from any and all Claims arising out of or relating to
this Agreement as in effect prior to the Effective Date, including, without
limitation, any and all Claims arising out of or relating to the purchase and
sale of gas, any minimum annual or minimum monthly take obligations, any
incremental revenues, any transportation savings or demand charges, any price
risk management fees or any foreign currency adjustments.

 

9.3 Revocation of Agency. Buyer hereby expressly terminates and revokes any
appointment of Seller to serve as Buyer’s agent with respect to any matter
arising under the Original Agreement, whether express or implied, including,
without limitation, any appointment of Seller to serve as Buyer’s agent for the
purposes set forth in Section 3.3(a) of the Original Agreement. Seller
acknowledges and agrees to the foregoing termination and revocation of any such
agency.

 

14



--------------------------------------------------------------------------------

11. The parties agree that Article X of the Original Agreement shall be deleted
in its entirety, and the following shall be inserted in its place:

 

ARTICLE X

MISCELLANEOUS

 

10.1 Notices, All notices under this Agreement shall be in writing and shall be
deemed to have been duly given when actually delivered to the other party (by
telecopier or other means) or when received by registered or certified mail,
postage prepaid, by the receiving party as the following address or such other
address as may be specified in writing from time to time by the receiving party
by notice to the other in the foregoing manner:

 

                    (a)   if to Seller:     Enron North America Corp.    
Compliance Department     1400 Smith Street     Houston, Texas 77002    
Attention: Donna Lowry     Telecopy: (713) 646-4039     with copies to:    
Enron North America Corp.     1400 Smith Street     Houston, Texas 77002    
Attention: Charles Ward     Telecopy: (713) 646-3059     and     Enron North
America Corp.     1400 Smith Street     Houston, Texas 77002     Attention:
Sheila R. Tweed     Telecopy: (713) 646-3490                     (b)   if to
Buyer:     Sithe/Independence Power Partners, L.P.     76 Independence Way    
P.O. Box 1046     Oswego, New York 13126     Attention: Project Manager    
Telecopy: (315) 342-8425     with a copy to:     Sithe Energies U.S.A., Inc.    
c/o Sithe Energies, Inc.     335 Madison Avenue     28th Floor     New York, New
York 10017     Attention: General Counsel     Telecopy: (212) 351-0800

 

10.2 Binding Effect; Assignment; No Third Party Beneficiary. Subject to the
remaining provisions of this Section 10.2, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. No party may assign any rights or obligations under this
Agreement without the prior written consent of the

 

15



--------------------------------------------------------------------------------

other party or parties; provided, however, that Seller may assign its rights to
receive payments hereunder and Seller acknowledges that Buyer has pledged its
interests hereunder with the consent of the Seller to the Facility Lenders; and
provided, further, that as long as the Parent Guaranty is in effect and Parent
shall have confirmed in writing to Buyer and the Facility Lenders, in a manner
and in form and substance reasonably satisfactory to Buyer and the Facility
Lenders, the continuing validity and enforceability of the Parent Guaranty,
Seller may assign this Agreement to any Person and thereby be relieved of its
obligations hereunder. If Buyer does assign its rights under this Agreement, the
expression “Buyer” as used herein and in the exhibits attached hereto shall be
deemed to refer to Buyer’s assignee. The parties acknowledge and agree that any
assignment by any party of any rights or obligations hereunder shall not in any
way release such party from any obligations so assigned. Nothing expressed or
implied in this Agreement is intended to confer on any Person other than Buyer,
Seller and their successors and permitted assigns, any rights or obligations
under this Agreement.

 

10.3 Incidental Expenses; Brokers. Except as expressly provided otherwise
herein, each party hereto shall bear and pay its own expenses of negotiating and
consummating the transactions contemplated by this Agreement, and any broker’s
or other commissions that may be due as a result of any agreement made by the
party.

 

10.4 Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which may be signed by fewer than all parties hereto, but
all of which shall be considered one instrument for all purposes.

 

10.5 Entire Agreement. This Agreement and the other documents, if any, to be
delivered pursuant hereto constitute the entire agreement between the parties
and supersede any prior or contemporaneous written or oral agreement or
understanding between the parties with respect to the subject matter of this
Agreement. The execution and delivery of any other documents contemplated to be
executed and delivered hereunder shall not supersede or otherwise affect the
provisions of this Agreement.

 

10.6 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCLUDING CONFLICT-OF-LAWS
RULES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). EACH
OF BUYER AND SELLER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER AGREEMENTS REFERRED TO
HEREIN OR ANY OF TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

10.7 Amendment. No amendment or modification of this Agreement shall be
effective unless same is in writing and signed by the parties affected by such
amendment or modification.

 

10.8 Waiver. No waiver of any provision of or rights under this Agreement shall
be effective unless in writing and signed by the waiving party. No waiver of any
specified right or provision shall be construed as a waiver of any other right
or provision or as a continuing waiver.

 

16



--------------------------------------------------------------------------------

10.9 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall to the fullest extent
permitted by law nevertheless remain in full force and effect. Upon such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby
are fulfilled to the extent possible.

 

10.10 [Reserved].

 

10.11 Publicity. Seller and Buyer will cooperate with each other in the
development and distribution of all news releases and other public disclosures
relating to the transactions contemplated hereby. Neither Seller nor Buyer shall
issue or make, or cause to have issued or made, any press release or
announcement concerning the transactions contemplated hereby without the advance
approval in writing of the form and substance thereof by the other party, unless
otherwise required by applicable law.

 

10.12 Preparation. This Agreement was negotiated and prepared by both parties
hereto with advice of counsel to the extent deemed necessary by each party, was
not prepared by any party to the exclusion of the other, and accordingly, should
not be construed against either party by reason of its preparation.

 

12. The parties agree that Exhibit 2.2, Exhibit 4.2, Exhibit 4.6, Exhibit
4.6(d), Exhibit 7.2(e)(i) and Exhibit 7.2(e)(ii) of the Original Agreement shall
be deleted in their entirety. The parties further agree that Annex “A” and the
Schedule A referred to therein, which were incorporated into the Original
Agreement pursuant to the Fifth Amendment to the Amended and Restated Base Gas
Sales Agreement dated February 1, 1995, shall also be deleted in their entirety.

 

13. This Amendment shall be effective as of 8:00 a.m. (Central time) on June 29
, 2001.

 

14. Each party, to induce the other party to enter into this Amendment,
represents and warrants to the other Party that:

 

(a) Organization. Each party is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and is qualified to
do business in all jurisdictions in which the nature of business conducted by it
makes such qualification necessary and where failure so to qualify would
preclude its ability to perform its obligations under this Amendment.

 

(b) Authorization and Validity. This Amendment and the transactions contemplated
hereby have been duly authorized by such party, and this Amendment has been duly
executed and delivered by such party and constitutes the legal, valid and
binding obligation of such party, enforceable against such party in accordance
with its terms, subject, however, to applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and except as the enforceability thereof may be limited by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).

 

17



--------------------------------------------------------------------------------

(c) No Violation. The execution and delivery of this Amendment by such party and
the performance by such party of this Amendment and the transactions
contemplated hereby, do not and will not (i) violate or conflict with any
provision of such party’s partnership agreement, certificate of incorporation or
by-laws, as the case may be, (ii) violate any existing statute or law or any
judgment, decree, order, regulation or rule of any court or governmental
authority applicable to such party, which violation will have a material and
adverse effect on such party’s ability to perform its obligations under this
Amendment or (iii) under existing law require any consent, approval or
authorization of, or designation, declaration or filing with, any governmental
authority on the part of such party.

 

(d) Legal Proceedings. There are no judicial or administrative actions,
proceedings, or to such party’s knowledge, investigations (including, without
limitation, bankruptcy, reorganization or insolvency actions, proceedings or
investigations) pending or, to such party’s knowledge, threatened that (i)
challenge the validity of this Amendment or the transactions contemplated hereby
or (ii) seek to restrain or prevent any action taken or to be taken by such
party in connection with this Amendment would have a material and adverse effect
on such party’s ability to perform its obligations under this Amendment.

 

15. Except as specifically amended herein, the Original Agreement, as amended by
this Amendment, shall continue to be in full force and effect and is hereby
ratified by Seller and Buyer.

 

16. This Amendment may be executed in multiple counterparts, each of which may
be signed by fewer than all parties hereto, but all of which shall be considered
one instrument for all purposes. This Amendment was negotiated and prepared by
all parties hereto with the advice of counsel to the extent deemed necessary by
each party, was not prepared by any party to the exclusion of the other parties,
and accordingly, should not be construed against any party by reason of its
preparation.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment in
multiple originals as of the date first written above.

 

ENRON NORTH AMERICA CORP. By:  

/s/ Jeffrey M. Donahue

--------------------------------------------------------------------------------

Name:   Jeffrey M. Donahue Title:   Managing Director SITHE/INDEPENDENCE POWER
PARTNERS, L.P. By:   SITHE/INDEPENDENCE, INC.     its General Partner By:  

/s/ Sandra J. Manilla

--------------------------------------------------------------------------------

Name:   Sandra J. Manilla Title:   Vice President and Treasurer

 

19